959 F.2d 232
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Mark MORGAN, Defendant-Appellant.
No. 91-5352.
United States Court of Appeals,Fourth Circuit.
Argued: February 7, 1992Decided: March 30, 1992

ARGUED: Carmen D. Hernandez, Assistant Federal Public Defender, Hyattsville, Maryland, for Appellant.
Hollis Raphael Weisman, Assistant United States Attorney, Hyattsville, Maryland, for Appellee.
ON BRIEF: Fred Warren Bennett, Federal Public Defender, Hyattsville, Maryland, for Appellant.  Richard D. Bennett, United States Attorney, Hyattsville, Maryland, for Appellee.
Before RUSSELL, HALL, and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Mark Morgan appeals his conviction for exercising unlawful possession over property of another with the purpose of depriving the owner of the property, in violation of 36 C.F.R.s 2.30(a)(1).


2
After hearing argument and reviewing the briefs and the record, we are of the opinion that the evidence was sufficient for the magistrate court to convict Morgan.  Furthermore, though the magistrate judge did not clearly state the requisite elements for conviction in his summary of the case, we have no doubt that the magistrate considered them because they were raised in argument before him.  In any event, when a case is tried to the court, precise statements are not required because magistrates are presumed to know fundamental principles of law.   United States v. Van Fossan, 899 F.2d 636, 638 (7th Cir. 1990).


3
With the addition of the above comments, we affirm on the reasoning of the district court.

AFFIRMED